Citation Nr: 1416541	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  09-29 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial increased rating for bilateral L5 pars intra-articularis defects, evaluated as noncompensably disabling from April 1, 2005 to June 16, 2009; as 20 percent disabling from June 17, 2009 to September 26, 2012; and as 10 percent disabling from September 27, 2012.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher




INTRODUCTION

The Veteran had active service from June 2001 to March 2005. 

This matter is before the Board of Veterans' Appeals (Board) on appeal following a May 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia which granted service connection and assigned a noncompensable disability rating for bilateral L5 pars intra-articularis defects.  The Veteran has appealed the initial noncompensable rating assigned.

This case was before the Board in August 2012 when it was remanded for additional development.  

An August 2013 rating decision increased the rating for bilateral L5 pars intra-articularis defects to 20 percent from June 17, 2009, and to 10 percent from September 27, 2012.  Thereafter, the Veteran continued her appeal.

The Veteran's VA claims file includes both a physical folder as well as a Virtual VA (VVA) electronic claims file.  The documents in the Veteran's VVA file are either duplicative of the evidence contained in the physical VA claims file or are irrelevant to the issue on appeal.  In any event, with regard to the issue herein remanded, any future consideration of that claim should take into consideration the existence of the electronic record

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action on her part is required.

REMAND

Subsequent to the issuance of the most recent (August 2013) Supplemental Statement of the Case (SSOC), additional evidence (to include records of private treatment for the Veteran's service-connected back disability in 2013) was associated with the claims file in November 2013.  This pertinent evidence was not reviewed by the RO in conjunction with the issue on appeal, and RO consideration of the additional evidence was not waived by the Veteran.  Accordingly, the RO must be given the opportunity to review this evidence before the Board can enter a decision.  See 38 C.F.R. § 20.1304(c) (2013). 

Moreover, the most recent VA examinations to determine the degree of severity of the Veteran's service-connected back disability was performed in September 2012.  A November 2013 statement from her private physician shows that the Veteran was pregnant and had additional complaints of back pain at that time.  It is not clear from the record when the Veteran's due date is/was.  The Board believes that the Veteran should be scheduled for an examination after her delivery to determine the current severity of her service-connected back disability.  [Moreover, and prior to the examination, the RO should obtain and associate with the claim file all outstanding treatment records pertinent to this issue.] 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated her for her service-connected bilateral L5 pars intra-articularis defects since November 2013.  After securing any necessary releases, an attempt should be made to obtain the identified records.  All such available documents should be associated with the Veteran's claims file.  Notice to the Veteran of an inability to obtain any identified records should be in accordance with 38 C.F.R. § 3.159(e) (2013). 

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified treatment records), and at a time when the Veteran is no longer pregnant, the Veteran should be scheduled for an appropriate VA examination to determine the nature and extent of her service-connected bilateral L5 pars intra-articularis defects.  The claims file and a copy of this REMAND should be made available to and reviewed by the examiner.  The examination report should state that the claims folder has been reviewed. 

The examiner should review the claims folder, including in particular the reports of QTC medical examinations dated in July 2005, September 2007 and May 2012 and September 2012 (with June 2013 addendum); the June 17, 2009 report of chiropractic treatment; the September 2008 MRI studies of the Veteran's lumbar and thoracic spine; the Veteran's April 2010 letter to "Representative Nye," and the November 2013 statement from Dr. MSC.  The examiner should elicit from the Veteran a detailed medical history regarding any functional loss due to pain with flare-ups of her service-connected bilateral L5 pars intra-articularis defects. 

All indicated studies, including range of motion studies using a goniometer, should be performed.  In reporting the results of range of motion testing (in degrees), the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, in any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should also be performed.  The extent of any incoordination, weakened movement, and excess fatigability on repeated use or during flare-ups should be described by the examiner.  If feasible, the examiner should assess the additional functional impairment (if any) due to weakened movement, excess fatigability, or incoordination on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.   

Also, the examiner should discuss the presence (including degree) or absence of any associated muscle spasm, guarding, localized tenderness, abnormal gait, vertebral body fracture resulting in a loss of at least 50 percent of height, favorable or unfavorable ankylosis of the entire thoracolumbar spine, and unfavorable ankylosis of the entire spine. 

In addition, the examiner should opine as to whether it is at least as likely as not that the Veteran's service-connected bilateral L5 pars intra-articularis defects results in marked interference with her employment or, in the alternative, the effect that this disability has on the Veteran's ability to obtain and to maintain gainful employment (without regard to any nonservice-connected disability or to the Veteran's age). 

The complete rationale should be given for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  Following the development above, readjudicate the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and her attorney should be provided a SSOC and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2013).  She has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

